Citation Nr: 1708232	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a thyroid disorder, to include as due to herbicide exposure and as secondary to diabetes mellitus.

4.  Entitlement to service connection for a lung disorder, to include as due to herbicide and asbestos exposure.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and a July 2016 rating decision from the RO in Salt Lake City, Utah.  

In a May 2014 rating decision, the RO increased the evaluation for PTSD to 50 percent, effective from April 4, 2012, the date of the claim for an increased evaluation.  Because this evaluation does not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration for the issues remaining on appeal in this decision.  The Veteran's representative also submitted a written waiver of initial AOJ consideration.

In an April 2015 decision, the Board reopened claims for service connection for a bilateral foot disorder (also denied on the merits in that decision), a lung disorder, and a back disorder; granted a claim for service connection for bilateral hearing loss; denied claims for service connection for diabetes mellitus and a right knee disorder; and denied the Veteran's appeal as to the timeliness of a March 2012 notice of disagreement with a January 2011 rating decision denying service connection for back problems, shortness of breath, and erectile dysfunction.  The Board also remanded the merits of the reopened claims for service connection for lung and back disorder, the increased evaluation claim for PTSD, and the TDIU claim for further development, as well as claims for service connection for obstructive sleep apnea (OSA) and entitlement to compensation under 38 U.S.C.A. § 1151 for a diaphragm injury and a stomach bulge to schedule the Veteran for a Board hearing for those issues.  The detailed procedural history of this portion of the appeal is set forth in the April 2015 Board decision.

The requested hearing for the claims as remanded in the Board's April 2015 decision, as well as for additional claims for which appeals were perfected and certified to the Board after that time, was held before a different Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  Those five issues are the subject of a separate decision issued by that Veterans Law Judge.

In a July 2016 rating decision, the RO reopened, but continued to deny claims for service connection for diabetes mellitus, hypertension, and a thyroid disorder.  See January 2011 and August 2013 rating decisions (initial denials of the hypertension and thyroid disorder claims).  The Veteran subsequently perfected an appeal for those issues, and the appeal was certified to the Board in October 2016.  See August 2016 notice of disagreement, September 2016 statement of the case (SOC), and September 2016 substantive appeal (indicating that Veteran did not want a Board hearing for those claims and waived RO's initial review of any additional evidence).  Thus, those claims are also before the Board at this time.

Finally, the Board notes the Veteran's representative has contended that the July 2016 rating decision contains clear and unmistakable error (CUE).  See September 2016 substantive appeal.  Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where the evidence establishes CUE in the decision; however, because the July 2016 rating decision is currently on appeal, it is not a final decision that could be subject to a CUE claim.  See Link v. West, 12 Vet. App. 39, 44-45 (1998) (holding that CUE claim does not exist, as a matter of law, where there is no prior final RO decision); see also Best v. Brown, 10 Vet. App. 322, 325 (1997).  Therefore, the issue of CUE in a rating decision is not on appeal before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).  The Board notes that there is an automatic waiver of evidence submitted by the Veteran for all issues on appeal in this decision.  There are also VA treatment records that were added to the claims files after the December 2015 supplemental SOC (SSOC) for the adjudication of other claims for which there is not an automatic waiver of initial AOJ consideration.  On review, these records show ongoing treatment and contentions that remain the same as those established in other records reviewed by the RO in connection with the PTSD claim decided herein.  Moreover, the Veteran had reported that he has not received mental health treatment during the appeal period, as discussed in detail below.  Thus, the additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to the PTSD claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the case.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The issues of entitlement to service connection for a lung disorder and a back disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2015 decision, the Board denied service connection for diabetes mellitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2.  The evidence received since the April 2015 Board decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

3.  In a January 2011 rating decision, the RO denied service connection for hypertension.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.

4.  The evidence received since the January 2011 rating decision, by itself, or in conjunction with previously considered evidence, does not raise a reasonable possibility of substantiating the claim for service connection for hypertension.

5.  In an August 2013 rating decision, the RO denied service connection for a thyroid disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.

6.  The evidence received since the August 2013 rating decision, by itself, or in conjunction with previously considered evidence, does not raise a reasonable possibility of substantiating the claim for service connection for a thyroid disorder.

7.  The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The April 2015 Board decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).	

2.  The evidence received since the April 2015 Board decision is not new and material, and the claim for service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The January 2011 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

4.  The evidence received since the January 2011 rating decision is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The August 2013 rating decision denying service connection for a thyroid disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

6.  The evidence received since the August 2013 rating decision is not new and material, and the claim for service connection for a thyroid disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).
7.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted the requests to reopen the claims for service connection for diabetes mellitus, hypertension, and a thyroid disorder using VA's Fully Developed Claim (FDC) Program application.  The notice attached to the FDC application provided the Veteran with notice of the evidence necessary to substantiate the claims, including an explanation of the term "new and material evidence," and of the division of responsibilities in obtaining such evidence.  The notice also explained how disability ratings and effective dates are determined.   See VA Form 21-526EZ.  In addition, VA's General Counsel has concluded that 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a request to reopen, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014) (determining that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former § 5103(a) to require VA provide case-specific notice for a request to reopen); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012) (holding that VA is still required to provide the claimant with an explanation of the term new and material evidence).  The Veteran has also been provided notice letters throughout the course of his various claims and appeals.  Thus, VA's duty to notify has been satisfied for these issues.

Regarding the PTSD claim, the law requires VA to notify the claimant that, to substantiate an increased evaluation claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by § 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran with a notification letter in April 2013, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied for this issue as well.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as all identified and available post-service medical records are in the claims file, including Social Security Administration (SSA) records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  See, e.g., July 2015 RO letter (requesting that the Veteran identify any VA and non-VA treatment providers and provide authorization forms for any additional non-VA health care providers for claimed disorders).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.  The Veteran did not request a hearing for the appeal as to the requests to reopen the previously denied claims.  See September 2016 substantive appeal.

The Veteran has not been afforded VA examinations in connection with the requests to reopen.  However, the duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received.  See 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion."). 

The Veteran was afforded VA examinations in May 2013 and September 2015 in connection with his current PTSD claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran and, taken together, fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in January 2015.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in the prior remand for the PTSD claim.  In this regard, the AOJ provided the Veteran with a VA examination, requested that the Veteran identify any treatment providers and provide authorization forms for any additional non-VA health care providers for the claimed disorder, and obtained updated VA treatment records.  See September 2015 VA examination report (Veteran reported that he was not currently receiving psychiatric treatment or taking psychiatric medications).  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the April 2015 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

I.  Requests to Reopen

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Diabetes Mellitus

In an April 2015 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus, finding that there was no nexus between the current disorder and his military service.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  He also did not submit a motion to vacate or reconsider the decision.  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  Therefore, the April 2015 Board decision is final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The Veteran originally contended that his diabetes mellitus was caused by in-service herbicide exposure.  Specifically, he indicated that he was exposed to Agent Orange through the desalination of contaminated water and while cleaning aircraft exposed to Agent Orange.  He did not contend that his service involved visitation or duty to the landmass or inland waterways of Vietnam; however, he indicated that his ship, the USS Coral Sea, was anchored in Da Nang Harbor.  See, e.g., January 2015 Bd. Hrg. Tr. at 4.  The Veteran's contentions have remained the same since the April 2015 Board decision.

At the time of the April 2015 Board decision, the evidence of record included the Veteran's service treatment and personnel records, VA and private treatment records (including a private opinion indicating that the Veteran's diabetes mellitus was related to in-service herbicide exposure), SSA records, lay statements, and hearing testimony.  The evidence of record also included articles and other information submitted by the Veteran, as well as information obtained by the RO in an attempt to verify his claimed herbicide exposure.  See, e.g., June 2010 unit history printout; September 2010 Personnel Information Exchange System (PIES) response; December 2011 PIES response; deck logs for the USS Coral Sea (received in December 2011); Institute of Medicine (IOM) of the National Academies Committee on Blue Water Navy Vietnam Veterans and Agent Orange Exposure 2011 report (received in April 2012); November 2012 letter from the VA Health Eligibility Center to Veteran for priority group assignment; Veterans and Agent Orange: Update 2008 report (received in February 2015).

The Board denied the claim based on consideration of the evidence of record, finding that the Veteran did not have service, or other duty or visitation, in the Republic of Vietnam, and that the evidence did not show that he otherwise had exposure to Agent Orange or other herbicide agents during his active service.  In so doing, the Board found that the AOJ took appropriate measures to verify the Veteran's service, including any service in the Republic of Vietnam.  The Board also found that the record did not reflect, nor did the Veteran contend that service connection was warranted on a chronic presumptive basis or otherwise related to service on a direct basis.  The relevant laws and regulations relating to the underlying service connection claim, including the provisions for herbicide agent exposure, are set forth in the Board's April 2015 decision.

The evidence received since the April 2015 Board decision includes ongoing VA and private treatment, lay statements, and articles and prior Board decisions submitted by the Veteran.  Much of this information is the same as that previously submitted during the course of his prior appeal (i.e., copies of previously submitted evidence), or a new written statement presenting the same substantive argument as to his claimed herbicide exposure.  See, e.g., August 2015, June 2016, July 2016, and September 2016 written submissions (actual duplicates); July 27, 2016, Veteran written statement (same description of claimed in-service exposure); October 2016 representative written submission (same argument that Da Nang Harbor should be a location that qualifies for the herbicide agent presumption with attached article from another representative also arguing this point).

The Veteran's representative did submit a new article in June 2016 titled "Risk Analysis of Shipboard Drinking Water Chemical Contaminants."  The article shows that various ships were surveyed during July and August 2000 for this study (many years after the Veteran's military service), and it does not include the ships on which the Veteran served.  Similarly, the new copies or references to Board decisions submitted by the Veteran and his representative in August 2016 and October 2016 are based on a finding that those veterans set foot in Vietnam.  The Veteran has not contended that he set foot in Vietnam.  In fact, he testified that he did not set foot in Vietnam because his ship was too big and had to anchor off when it was in Da Nang Harbor; he has not contended otherwise since that time.  See Bd. Hrg. Tr. at 17; see also, e.g., May 2010 VA treatment record (Veteran reported that he did not get off of the ship).  Therefore, this evidence, similar to the evidence previously considered by the Board, is also not probative or persuasive on the question of herbicide agent exposure in this case.  See April 2015 Bd. decision at 21.  The Board also notes that the RO considered the Veteran's claimed herbicide agent exposure based on the locations he was claiming such exposure subsequent to the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015) in the July 2016 rating decision and subsequent readjudications and continued to find that such exposure was not established.

Based on the foregoing, the Board finds that the evidence received since the April 2015 Board decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus were it to be reopened.  See Shade, 24 Vet. App. at 118 (application of "reasonable possibility portion of [§ ] 3.156(a) cannot impose a greater burden to reopening than imposed by Congress by that language in the VCAA.").  Significantly, the evidence missing at the time of the Board decision (herbicide exposure in service) continues to be absent, and there remains no evidence, other than the Veteran and his representative's continued assertions, that he had such exposure.  Moreover, the record does not show, nor has the Veteran contended that his diabetes mellitus is otherwise causally or etiologically related to his military service.  In other words, the evidence received since the Board decision does not raise a reasonable possibility of substantiating the claim.

Accordingly, the Board concludes that such evidence is not new and material within the meaning of the laws and regulations as set forth above, and as such, there is no basis to reopen the claim for service connection for diabetes mellitus.  


Hypertension and Thyroid Disorder

In a January 2011 rating decision, the RO denied the Veteran's claim for service connection for hypertension, finding that there was no nexus between the current disorder and his military service.  In an August 2013 rating decision, the RO denied the Veteran's claim for service connection for a thyroid disorder, finding that there was no nexus between the current disorder and his military service.  The Veteran was notified of those decisions and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the January 2011 and August 2013 rating decisions are final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran did not originally contend that his hypertension and thyroid disorder were caused by in-service herbicide exposure.  See March 2010 original compensation claim and written statement (hypertension); October 2011 claim (thyroid disorder) (specifically identifying other issue as related to claimed exposure).  Moreover, although he did challenge certain aspects of the January 2011 and August 2013 rating decisions, he did not appeal the denials as to these two issues.  He first contended that these disorders were a result of in-service Agent Orange exposure in his July 2016 request to reopen the claims.

At the time of the January 2011 rating decision, the evidence of record included the Veteran's service treatment and personnel records, VA and private treatment records, and lay statements.  At the time of the August 2013 rating decision, the evidence included ongoing VA and private treatment records, as well as SSA records and lay statements.  The evidence of record also included the articles and other information submitted by the Veteran, as well as information obtained by the RO in an attempt to verify his claimed herbicide exposure, as outlined in the diabetes mellitus discussion above, some of which was received after the January 2011 rating decision but before the August 2013 rating decision.

The evidence received since the August 2013 rating decision includes ongoing VA and private treatment, additional SSA records, lay statements, additional articles and other information submitted by the Veteran in an attempt to verify his claimed herbicide exposure, as outlined in the diabetes mellitus discussion above, and hearing testimony for the issues in the April 2015 Board decision.  The record also contains the April 2015 Board decision finding that the Veteran did not have presumed or otherwise established herbicide agent exposure during his military service.

Based on the foregoing, the evidence received since the January 2011 and August 2013 rating decisions does not raise a reasonable possibility of substantiating the claims for service connection for hypertension and a thyroid disorder, respectively, if they were to be reopened.  See Shade, 24 Vet. App. at 118 (application of "reasonable possibility portion of [§ ] 3.156(a) cannot impose a greater burden to reopening than imposed by Congress by that language in the VCAA.").  The evidence received after those rating decisions does not establish any relationship between the current hypertension and thyroid disorders and the Veteran's military service.  In this regard, the Board acknowledges the Veteran's new theory of entitlement based on claimed herbicide exposure in his July 2016 request to reopen as to these issues; however, the evidence does not show that he had service, or other duty or visitation, in the Republic of Vietnam, or that he was otherwise exposed to herbicide agents during his active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155 (1997) (when claimed disability is not included as presumptive disorder, veteran may nevertheless establish service connection based on Agent Orange exposure with evidence of actual direct causation).  The Board also found that the AOJ took appropriate measures to verify the Veteran's service, including any service in the Republic of Vietnam.  The record also does not show, nor has the Veteran contended that his hypertension and thyroid disorders are related to his service in some other way other than due to herbicide exposure.  

To the extent that the Veteran's representative suggested in one instance that the Veteran's hypertension and thyroid disorders could be secondary to his diabetes mellitus (see August 2016 notice of disagreement and attached articles), the fact remains that service connection has not been granted for diabetes mellitus.  VA's duty to assist would not be triggered in this regard until diabetes mellitus was a service-connected disability.  

In summary, the evidence missing at the time of the respective rating decisions (a nexus to service) continues to be absent.  Therefore, the Board concludes that such evidence is not new and material within the meaning of the laws and regulations as set forth above, and as such, there is no basis to reopen the claims for service connection for hypertension and a thyroid disorder.  


II.  Increased Evaluation - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, a uniform evaluation is warranted based on the evidence.

The Veteran is currently assigned a 50 percent evaluation for his service-connected PTSD effective from April 4, 2012, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), Diagnostic Code 9411.

Effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  Because this issue was certified to the Board after that time, the regulations pertaining to the DSM-5 are for application.  See 79 Fed. Reg. 45093 (Aug. 4, 2014) and 80 Fed. Reg. 14,308 (March 19, 2015) (adopting interim final rule as final).  Given that the Veteran perfected an appeal as to this issue prior to the regulation change, and because it was certified to the Board several months later (September 2014), shortly after the regulation change, the Board has considered both versions of the DSM in this decision.  The Board also notes that one VA examination for the appeal period was conducted using the DSM-IV, and the other was conducted using the DSM-5.  See May 2013 and September 2015 VA examination reports.

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are not meant to be an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  If the evidence shows that a veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In addition, evaluation under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability under the DSM-IV, Global Assessment of Functioning (GAF) scores are for consideration and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation in excess of 50 percent is not warranted for PTSD.

Historically, the Veteran sought some VA mental health treatment in 2010, but the record does not show that he has received ongoing treatment since that time.  He has also not been hospitalized for his PTSD.  See, e.g., VA treatment records from April 2010 and August 2010, December 2010 VA examination report (historical reports); May 2013 and September 2015 VA examination reports, Bd. Hrg. Tr. at 44.  He also had a November 2010 evaluation in connection with his SSA disability claim at which time he was diagnosed with mild depression.

The Veteran's April 2012 TDIU claim was also accepted by the RO as a claim for an increased evaluation for his PTSD.  In the August 2013 notice of disagreement, the Veteran's representative indicated that he was seeking a 50 percent evaluation for the disability.

During the May 2013 VA examination, the Veteran reported that he had been married to his current wife since he was 50 (married in 2000), and that his wife was active socially, but that he did not participate with her in activities.  He indicated that he was edgy about having a lot of people around and was stressed by his wife having one of her daughters living with them and the other daughters coming by the house.  The examiner noted that the Veteran had symptoms including a depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, and obsessional rituals which interfered with routine activities (noted to be rituals that he had to follow when awakening).  The examiner also noted that the Veteran's diabetes mellitus prevented him from driving a truck, a job which he had previously done for 30 years.  He later noted that the Veteran's diabetes mellitus, as well as his sleeping problem, social withdrawal problem, and compulsive morning rituals made it difficult for him to be employed.  The examiner diagnosed the Veteran with PTSD, assigned a GAF score of 56, and determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also noted the August 2010 VA mental health treatment plan that shows a diagnosis of mild depression, finding on the current examination that the Veteran did not have more than one mental disorder diagnosed (PTSD) and noting a depressed mood as a current symptom.

In a May 2014 telephone conversation with the RO, the Veteran reported that his experiences from Vietnam stayed with him and caused him sleep disturbances (dreams, waking up terrified).  He also reported that the experiences caused him to be distant and to keep things to himself.

During the January 2015 Board hearing, the Veteran testified that he sometimes felt anxious when he saw movies with military-related issues and that he got irritable.  His wife testified that he still had nightmares, became upset at the smallest things, and kept his emotions to himself.  See Bd. Hrg. Tr. at 10-12, 39-44.

During the September 2015 VA examination, the Veteran reported that he was able to drive and travel, and although he got angry at times (such as when he tried to get a parking spot and someone pulled in it), he indicated that there had been no resulting altercations or legal involvement.  He reported that he could "take people or leave them," having been a truck driver where he did not have to deal with people for so long, and that he now watched a lot of television and did not feel like doing anything else when he got depressed.  He also reported that he did not have many friends, but noted that he spent time with his wife for activities such as going out to eat (at least once a week), shopping, and visiting her relatives.  The Veteran reported having symptoms including depression, flashbacks, nightmares every few weeks, sleep disturbance at times with an estimated five hours of sleep each night, anger issues, feeling emotionally numb, disturbances of mood (reporting that he quickly became moody), and memory problems.  He indicated that he retired in about 2004 and was independent with personal care and able to cook and to do other household activities, such as cleaning and laundry if he had to do it.

On mental status examination, the Veteran was fully oriented with good eye contact, and his psychomotor and speech were within normal limits.  His attention, concentration, and abstractions were intact.  His affect was euthymic, but he laughed to humor.  The examiner noted that the Veteran's memory was considered to be intact, his judgment and insight were intact, and there was no psychosis or mania.  The Veteran never had a suicide attempt, but he reported that he had thought of it before, with fleeting thoughts of "what is the sense sometimes."  He denied having current suicidal or homicidal ideations.  The examiner noted that the Veteran had symptoms including a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood, and that his mental complaints would be expected to improve with resumed medication management and/or psychotherapy, but he expressed no interest in mental health treatment at that time.  The examiner referenced a February 2015 VA treatment record showing that the Veteran was working out at the gym three times per week.  See also, e.g., VA treatment record from October 2014 (noting Veteran had been going to the gym).

The examiner diagnosed the Veteran with PTSD and determined that his depressive symptoms could be accounted for by his PTSD diagnosis under the DSM-5.  The examiner also determined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  In so finding, the examiner indicated that the opinion was supported by factors including the activities of daily living reported by the Veteran in the examination, the absence of current mental health treatment, the history of no psychiatric admissions, and his observed function in the body of the examination report.  The examiner acknowledged the Veteran's complaints of difficulty with his memory, but gave greater weight to his observation of higher function with memory, concentration, and attention that were considered to be intact on examination, with no cognitive disorder established.  The examiner explained that the observed inconsistency between the Veteran's report of memory difficulty, such as complaints of being unable to remember what he has been told by his wife in the context of observed intact memory, was considered to be a form of self-deprecation very characteristic of depression and could be accounted for as a symptom of his PTSD.  The examiner also explained that this finding was not considered to represent a separate diagnosis of major depressive disorder.

Based on the foregoing, the Board finds that the Veteran's overall disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 50 percent rating.  Indeed, the Veteran specifically requested a higher, 50 percent evaluation in the August 2013 notice of disagreement, which was subsequently granted by the RO.

The Veteran has a history of recurring symptoms, including sleep disturbance with occasional nightmares, flashbacks, anxiety, recurring disturbances of motivation and mood, being withdrawn to those other than his wife, and irritability, as set forth above.  The May 2013 VA examiner found that this symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation and assigned a GAF score of 56.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  The September 2015 VA examiner also found that this symptomatology resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's reported memory difficulties are also contemplated in the 50 percent evaluation assigned.  In this regard, the May 2013 VA examiner characterized the memory difficulties as mild in nature and a symptom of his PTSD, and the September 2015 VA examiner also indicated that this was a symptom of his PTSD, as discussed above.  The Board finds that the September 2015 VA examiner's determination is the most probative evidence as to the cause of the memory complaints, as it was provided by a medical professional with knowledge, training, and expertise.

In addition, the record shows that the Veteran had a long employment history following his separation from service, to include 30 years as a truck driver where he was in an environment that regularly allowed him to work independently from his supervisors and other drivers.  He has reported that his PTSD did not interfere with his ability to do truck driving because he was able to work alone.  See, e.g., Bd. Hrg. Tr. at 9-10, 46.  He has also reported that he was later unable to continue working because of physical problems.  See, e.g., August 2012 SSA decision at 6 (noting Veteran testified in connection with that matter that his last job ended because of physical problems); May 2013 VA examination and September 2015 VA respiratory examination (physical problems).  The record further shows that the Veteran has maintained an ongoing relationship with his wife, despite not caring to spend time with many other people.  He also reported that he has a relationship with his adult son and that he has a couple of friends.  See Bd. Hrg. Tr. at 45.  These symptoms support a 50 percent evaluation.

The Board does note that the Veteran reported having some symptoms of the 70 and 100 percent criteria, including panic attacks, obsessional rituals, suicidal ideation, and being worried that he would hurt others.  However, regarding the panic attacks, the record does not suggest that he has panic attacks that are near-continuous in nature, affecting the ability to function independently, appropriately and effectively.  For example, the Veteran explained during the hearing that he "sometimes . . . get[s] anxious," and his wife indicated that she observed him having a general avoidance, as opposed to symptoms consistent with a panic attack, such as heavy breathing and heart palpations.  Moreover, to the extent that these symptoms are consistent with a panic attack rather than anxiousness, the Veteran reported that this happened "maybe a couple of times a month," which is more consistent with the 50 percent evaluation currently assigned.  See Bd. Hrg. Tr. at 39-41; see also, e.g., May 2013 VA examination report (noting Veteran had panic attacks that occur weekly or less often).  Similarly, the May 2013 VA examiner noted that the Veteran had obsessional rituals when he awakened; however, the record does not suggest that these rituals interfered with his routine activities.

Regarding suicidal ideation and being worried that he would hurt others, the record shows that the Veteran has reported that he has worried that he would hurt himself or others, but he routinely denied acting on such thoughts during the appeal period.  Historically, when he was evaluated by VA in August 2010 (about eight months before the current appeal period) and during the December 2010 VA examination, he reported that it was against his religious beliefs to harm or kill himself.  He also reported that at times he felt angry toward politicians, but did not have any plan or intent to harm others.  He also reported during that VA examination that he occasionally had road rage years ago, chasing after somebody that irritated him on the roads a couple of times, but noted that, in the last few years, he had not chased anyone, feeling like it was not worth it.  The Veteran's current reports remained consistent with the historical reports in this regard.  For example, the Veteran testified that he would "let them know" if someone pulled in a parking spot in front of him, but that he has not gotten into a physical fight as a result of his PTSD in the last few years.  See Bd. Hrg. Tr. at 43-44; see also, e.g., VA treatment records from June 2011, December 2012, March 2014, and February 2015 (noting Veteran had no suicidal or homicidal ideation during routine medical treatment); May 2013 VA examination report (noting other symptoms on check list, but not suicidal ideation or persistent danger of hurting self or others); September 2015 VA examination report (Veteran reported having fleeting thoughts of what is the sense sometimes, but no suicide attempts and no current suicidal or homicidal ideation).

Nevertheless, the Board finds that the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent or 100 percent evaluation, to include consideration of the Veteran and his wife's statements, the VA treatment records, and the VA examination reports.  The Veteran has not demonstrated a level of impairment consistent with the 70 percent or 100 percent criteria, nor have his symptoms caused occupational and social impairment with deficiencies in most areas or total occupational and social impairment, to include in areas referenced by the 70 percent and 100 percent criteria, respectively.  Mauerhan, supra, Vazquez-Claudio, supra.  To the extent that symptoms associated with these rating criteria may be shown or argued, the Board emphasizes that the Veteran's PTSD has not been shown to be productive of more than occupational and social impairment with reduced reliability and productivity.

Therefore, the Board finds that the weight of the evidence is against an evaluation in excess of 50 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria for mental disorders contemplate the overall effect of the Veteran's symptomatology on occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but his disability is not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.



ORDER

New and material evidence not having been received, the claim for service connection for diabetes mellitus is not reopened. 

New and material evidence not having been received, the claim for service connection for hypertension is not reopened. 

New and material evidence not having been received, the claim for service connection for a thyroid disorder is not reopened. 

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, the Veteran was provided a September 2015 VA examination in response to the Board's prior remand.

Regarding the lung disorder claim, the Veteran has contended that his lung disorder is related to in-service exposures, including asbestos from the steam pipes on the ceiling of his sleeping quarters and/or jet fuel.  See, e.g., Bd. Hrg. Tr. at 6, 24; August 2013 notice of disagreement; February 2015 representative written statement; July 2016 Veteran written statement.  The Veteran's DD 214 shows that his primary specialty was equivalent to an aircraft mechanic.

The September 2015 VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD), benign migratory inflammatory nodules, and status-post thoracotomy and determined that these disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing this opinion, the examiner discussed the more recent history of the Veteran's respiratory complaints, his field work after he retired as a truck driver, and the medical findings.  Although the examiner addressed questions related to the current lung disorders and appears to attribute them to post-service circumstances, it is unclear if he considered the Veteran's claimed asbestos and jet fuel exposure.  

Regarding the back disorder claim, the Veteran has contended that he injured his back in service while changing a fuel tank.  He indicated that he had intermittent problems in service after that time ("it'd just come and go") and managed them on his own until he sought VA treatment in 2010.  See, e.g., Bd. Hrg. Tr. at 8-9, 20-22.  A fellow service member indicated that he worked with the Veteran and remembered the Veteran hurting his back while lifting a fuel tank and that it bothered him all the time.  See September 2010 written statement. 

The September 2015 VA examiner diagnosed the Veteran with spinal stenosis, degenerative arthritis of the lumbar spine, and lumbar spondylosis, but determined that he was unable to provide an etiology opinion.  He explained that it would be pure speculation to do so if he was not permitted to consider the lack of evidence of an ongoing back condition in the service treatment records, to include no sick call documentation and a discharge examination that did not note any back condition.  The examiner noted that the Veteran did have very significant degenerative arthritis in his spine that could be considered secondary osteoarthritis resulting from trauma to the spine at some point in the remote past.  Although the examiner addressed questions related to the current back disorders, this opinion is inadequate because it does not consider the complete history of the development of the disorders, including the medical significance of any findings in the service treatment records referable to the back.

Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's claimed lung and back disorders.  Therefore, clarification is required to ensure compliance with the prior remand.

In addition, the TDIU claim remains inextricably intertwined with the claims remaining on appeal, and a remand is therefore required.

Finally, the Board notes that evidence has been added to the claims file that was not previously considered by the RO in connection with these claims, including additional VA treatment records obtained by the RO for other claims after the December 2015 SSOC.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.  In addition, an SSOC has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the September 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current lung disorder other than obstructive sleep apnea (separately appealed and docketed issue) that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that his lung disorder is related to in-service exposures, including asbestos from the steam pipes on the ceiling of his sleeping quarters and/or jet fuel.  See, e.g., January 2015 Bd. Hrg. Tr. at 6, 24; August 2013 notice of disagreement; February 2015 representative written statement; July 2016 Veteran written statement.  The Veteran's DD 214 shows that his primary specialty was equivalent to an aircraft mechanic.  The record also shows that the Veteran had a 30-pack year smoking history.  See, e.g., July 1997 private treatment record (April 2010 VBMS entry for Dr. W.G.) and August 2012 VA pulmonary consultation.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current lung disorders other than obstructive sleep apnea.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

In providing this additional opinion, the examiner is asked to consider and discuss the Veteran's contentions regarding his in-service asbestos exposure from the steam pipes on the ceiling of his sleeping quarters and jet fuel exposure, as well as any other medically significant factors, including his smoking history.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should refer the Veteran's claims file to the September 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current back disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he injured his back in service while changing a fuel tank.  He indicated that he had intermittent problems in service after that time ("it'd just come and go") and managed them on his own until he sought VA treatment in 2010.  See, e.g., January 2015 Bd. Hrg. Tr. at 8-9, 20-22.  The SSA records show the nature of the Veteran's relevant post-service work, including as a truck driver for many years.  See, e.g., SSA records with reported work history (June 21, 2012 VBMS entry).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  See, e.g., VA treatment records from November 2010 (lumbar spondylosis), January 2011 (lumbar scoliosis), and February 2011 (degenerative disc disease with hemangiomas); September 2015 VA examination report (history of VA treatment and current diagnoses).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current back disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

In addition, it is noted that the examiner may consider the medical significance of the fact that the contemporaneous service treatment records do or do not show any complaints, treatment, or diagnosis of a back disorder in providing his or her opinion.  For example, VA may consider a medical opinion that indicates that a claimed disorder would have required treatment, but that there is no documentation of such treatment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion for the TDIU claim.

4.  The case should then be readjudicated by the AOJ, including all evidence received since the December 2015 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


